Citation Nr: 1205294	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  06-36 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the veteran's death.

2.  Entitlement to an increased rating for post-operative left ankle sprain residuals, for accrued benefits purposes.

3.  Entitlement to an increased evaluation for major depressive disorder, for accrued benefits purposes.

4.  Entitlement to an increased (compensable) evaluation for left ear hearing loss, for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1991 to January 1994.  He died in March 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of September 2005, which denied service connection for the cause of the veteran's death, and June 2007, which partially granted the claim for accrued benefits.

The issue of service connection for the cause of the veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in March 2005, at the age of 34 years, due to accidental methadone overdose.  Other significant conditions contributing to death were atherosclerotic and hypertensive heart disease, diabetes mellitus, and hyperlipidemia.  

2.  There were no claims pending with the RO at the time of his death.  

3.  In a June 2007 rating decision, the RO granted a temporary total (100 percent) rating for the left ankle condition, based on convalescence under 38 C.F.R. § 4.30, for the period from May 20, 1999; a 20 percent rating effective July 1, 1999;and a 30 percent rating effective January 11, 2004.  

4.  The Veteran's left ankle disability was manifested by marked limitation of motion, without ankylosis or malunion.  

5.  In a rating decision dated in January 2003, the RO granted service connection for major depressive disorder, and assigned a 30 percent rating, effective October 13 1998; the Veteran did not appeal that decision.  

6.  In a December 2007 rating decision, the RO granted a 70 percent rating, effective April 24, 2002, for accrued benefits purposes.  

7.  The VA medical records first show an informal claim for increase dated April 24, 2002, and there are no records of psychiatric evaluation during the year preceding that claim.

8.  Major depressive episode was manifested by symptoms resulting in no more than occupational and social impairment with deficiencies in most areas.  

9.  No claim, formal or informal, for an increased (compensable) rating for left ear hearing loss was received prior to the Veteran' death.  

10.  Due to posthumous rating decisions granting accrued benefits, at the time of his death, service connection was in effect for a left ankle disability, major depressive disorder, and left ear hearing loss, for a combined rating of 80 percent, effective April 24, 2002.  

11.  Evidence on file at the date of the Veteran's death is evenly balanced as to whether his service-connected disabilities, alone, precluded employment, beginning April 24, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for post-operative left ankle sprain residuals, beginning July 1, 1999; and in excess of 30 percent beginning January 11, 2004, were not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5121, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 3.1000, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).  

2.  The criteria for an evaluation in excess of 70 percent for major depressive disorder were not met, for accrued benefits purposes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

3.  The criteria for an effective date prior to November 24, 2003, for the grant of service connection for malignant melanoma or metastatic malignant melanoma have not been met, for accrued purposes.  38 U.S.C.A. §§ 5108, 5110, 5121 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.156, 3.400, 3.1000 (2011).

4.  The criteria for a valid claim for a compensable rating for left ear hearing loss for accrued benefits purposes were not met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).

5.  Effective April 24, 2002, the criteria for entitlement to a TDIU rating, for accrued purposes, were met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.7, 4.16, 4.19. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a letter dated in June 2005, the RO notified the appellant of the information necessary to substantiate the claims on appeal, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was told of the requirements of an accrued benefits claim.  Moreover, the appellant's contentions and the evidence she submitted reflect an awareness of the elements required to establish her claim, and she has not alleged any failure in the duty to notify.  

Under the VCAA, the VA also has a duty to assist a claimant by making all reasonable efforts to help obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Because accrued benefits claims must be based on evidence in the file at the date of death, the duty to assist in an accrued benefits claim is limited to obtaining evidence already constructively in VA's possession.  See 38 C.F.R. § 3.1000(c) (2011).  The Veteran's VA and service treatment records have been obtained.  There is no indication of any other relevant evidence in VA's possession, but not in the claims file (i.e., constructive possession).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

According to the death certificate, the Veteran died in March 2005, at the age of 34 years.  The immediate cause of death was undetermined pending toxicology studies.  Other significant conditions contributing to death were atherosclerotic and hypertensive heart disease, diabetes mellitus, and hyperlipidemia.  An autopsy was conducted, and according to a report from the Deputy Chief Medical Examiner of the county in which the death occurred, the death was accidental, due to Methadone overdose.  

Periodic monetary benefits to which a Veteran was entitled at the time of death, under existing ratings or decisions, or based on evidence in the file at the date of death, and due and unpaid, shall upon the death of the Veteran be paid to certain survivors including his surviving spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2011).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).

A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 (1998); Lalonde v. West, 12 Vet. App. 378 (1999).  

In this case, the Veteran did not have a claim pending at the RO concerning any of the issues for which accrued benefits are claimed at the time of death.  Nevertheless, a report of an examination or hospitalization which meets the requirements of 38 C.F.R. § 3.157 will be accepted as an informal claim for benefits.  38 C.F.R. §3.157(a).  Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by the VA will be accepted as informal claim for increased benefits for an informal claim to reopen.  38 C.F.R. § 3.157(b)(1) (2011). 

In determining what constitutes a "report of examination" under 38 C.F.R. § 3.157(b)(1), although such may be less detailed than a formal compensation examination, it must at least "describe the results of a specific, particular examination."  Massie v. Shinseki, No. 09-3397, slip op. at 14 (U.S. Vet. App. Dec. 19, 2011).  Moreover, the report of examination or hospitalization must indicate that the service-connected disability worsened since the last time it was evaluated.  Id., at 15.  

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Specifically, where there has been a prior final denial, the award of VA benefits must be based on the particular application for which the benefits were granted.  See Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  For increased rating claims, 38 C.F.R. § 3.157(b)(1) operates in conjunction with section 5110(a) to entitle such a veteran to an effective date for any increase in compensation as of the date of the examination (or, pursuant to section 5110(b)(2), up to one year prior thereto, should the examination report or other evidence demonstrate that the increase in disability was first ascertainable within that period).  Massie, at 12.  

A.  Left Ankle

In a rating decision dated in November 1998, the RO granted a 10 percent rating for the Veteran's left ankle sprain residuals, previously rated noncompensably disabling, effective in October 1998.  The Veteran filed a notice of disagreement, and, in the course of appellate development, in April 1999, the RO granted a 20 percent rating for the left ankle condition, effective in October 1998.  The Veteran perfected his appeal in November 1999, and his case was later forwarded to the Board.  Before an appellate decision was rendered, in a written statement received in May 2003, the Veteran said that he was satisfied with the percentage awarded, and withdrew his appeal.  The Board issued a decision dismissing the appeal in June 2003.  

The Veteran did not file another claim for an increased rating for his left ankle condition during his lifetime.  As noted above, he died in March 2005.  The appellant filed a claim for accrued benefits, and, in June 2007, the RO issued a decision on the claim.  Specifically, the RO found that a temporary total (100 percent) rating for the left ankle condition, based on convalescence under 38 C.F.R. § 4.30, was warranted for the period from May 20, 1999, through June 30, 1999.  Effective July 1, 1999, the prior 20 percent rating was restored, and effective January 11, 2004, the RO found that a 30 percent rating was warranted for the left ankle disability, for accrued benefits purposes.  The RO found that an unadjudicated claim for a temporary total rating had been raised.  The RO also determined that additional VA medical records received subsequent to the May 2003 appeal withdrawal raised a claim for an increase, and that an increase had been shown effective January 11, 2004.  

The Board finds that a higher rating is not warranted for the left ankle disability, for accrued benefits purposes.  In the rating decisions issued prior to the June 2007 rating decision, the Veteran's left ankle condition was evaluated under diagnostic code 5271, which pertains to limitation of motion of the ankle.  Under that code, moderate limitation of motion of the ankle warrants a 10 percent rating, and marked limitation of motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, diagnostic code 5271.  A 20 percent rating is the highest rating provided under diagnostic code 5271.  Under the other diagnostic codes pertaining specifically to the ankle, a rating of 30 percent or 40 percent may be granted for ankylosis.  38 C.F.R. § 4.71a, diagnostic code 5270.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994).  None of the VA records show the presence of ankylosis.  

In the June 2007 rating decision, the RO changed the diagnostic code to diagnostic code 5262, which pertains to impairment of the tibia and fibula.  Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a , Diagnostic Code 5262.  

The Veteran, however, did not have malunion of any bone or joint, including of the tibia or fibula.  Indeed, the evidence of record at the time of death did not disclose any tibia or fibula abnormality affecting the ankle.  His surgery in May 1999 was due to suspected abnormalities in the talus, and the open ankle surgery in May 1999 disclosed Grade IV chondromalacia of the talus.  Moreover, he was granted service connection for residuals of an ankle sprain; no fracture was indicated.  Diagnostic code 5271 provides for a 20 percent rating for "marked" limitation of motion, whereas diagnostic code 5262 provides for a 30 percent rating for "marked" ankle impairment, where there is malunion.  Because the tibia and fibula malunion is a major distinction between the 20 percent rating under diagnostic code 5271 and the 30 percent rating under diagnostic code 5262, it must be assumed that the malunion is an important component of a rating under diagnostic code 5262.  Inasmuch as the Veteran did not demonstrate symptoms beyond marked limitation of motion, such as malunion or ankylosis, at any time prior to January 11, 2004, a rating in excess of 20 percent for the left ankle disability is not warranted before that date.  

Beginning that date, there is no evidence indicating malunion with loose motion, requiring a brace, or of ankylosis; therefore, a rating higher than 30 percent was not warranted.  In this regard, the treatment records showed that the Veteran was seen on multiple occasions with complaints of left ankle pain.  In March 2004, he had limitation of motion in all planes, compared with the right, and complained of pain with all motion.  His gait was very abnormal in that he had no heel strike, and did not flex or extend the ankle.  He used a cane to ambulate.  Nevertheless, strength was 5/5 in both lower extremity muscle groups.  In August 2004, he reported that he was walking 10,000 steps per day and walking without a cane, which he attributed to a weight loss of almost 100 pounds following gastric bypass surgery.  In November 2004, he injured his back while carrying boxes down stairs, which would require some ankle motion.  In January 2005, ankle flexion was to 90 degrees, and lateral inversion and eversion were limited; although limited, this motion demonstrates that ankylosis was not present.  In February 2005, he stated that he injured his back trying to stop a car from sliding down a steep embankment.  Thus, the Board finds that despite the Veteran walking without flexing or extending his ankle in March 2004, he did have range of motion, albeit limited, and, thus, ankylosis is not shown.   

Factors affecting functional impairment, such as pain on motion, weakened movement, excess fatigability, lost endurance, swelling, or incoordination, must also be considered, in evaluating a disability based on limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence does not show additional impairment due to such factors, beyond that contemplated by the rating in effect.  In considering whether additional functional impairment was shown, none of the examinations or treatment records was sufficient to identify any additional impairment, beyond that considered in the assigned ratings, which have taken into account his complaints of pain.  There is no objective evidence of functional impairment beyond that contemplated by the ratings in effect.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Major Depression

Concerning this issue, in a rating decision dated in January 2003, the RO granted service connection for major depressive disorder, and assigned a 30 percent rating, effective October 13 1998.  The Veteran did not appeal that decision, and it became final.  Subsequently, in a December 2007 rating decision, the RO granted a 70 percent rating, effective April 24, 2002, for accrued benefits purposes.  Although this was before the final January 2003 decision, the RO determined that VA treatment records not before the RO at the time of the January 2003 rating decision constituted a claim for an increased rating, under 38 C.F.R. § 3.157(b)(1). 

The Board finds that the evidence did not reflect a claim for increase prior to April 24, 2002.  Prior to that date, the record indicated that the Veteran had not been seen at the VA since January 2001 for mental health reasons.  Moreover, the preponderance of the evidence is against a claim for a rating in excess of 70 percent at any time.  In this regard, after he was treated from April to May, 2002, he was not again treated at the VA for his mental health condition until February 2004.  He was prescribed Wellbutrin, and, in March 2004, stated that the medication was working well.  In November 2004 he complained of worsening anxiety attacks, but in January 2005, it was noted he had a history of depression in the past.  He had no suicidal feelings, and was currently taking Wellbutrin; a mental health clinic follow-up was recommended.  Where GAF scores were reported, they remained at 50. 

Psychiatric disabilities are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9434. 

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The VA medical records of the Veteran's mental health treatment do not show symptoms reflective of total occupational and social impairment.  In particular, he did not have symptoms comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, due to service-connected psychiatric condition.  In this regard, he was found to have a substance abuse disorder, leading to his death by accidental overdose in March 2005, but the evidence of record at the time of his death does not indicate this was due to his service-connected disabilities.  Although he was taking medication, in part, for a service-connected disability, he obtained substantially more than the prescribed dosages from different treatment providers.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).

C.  Left Ear Hearing Loss

With respect to the issue of entitlement to an increased rating for left ear hearing loss, in a rating decision dated in November 1998, the RO denied entitlement to a compensable rating for left ear hearing loss; that decision became final.  The Veteran did not file a formal claim after that during his lifetime, and no informal claim was raised by the record.  In this regard, VA treatment records do not contain any hospitalization or examination report, dated after that final rating decision, indicating, by history, complaints, or findings, that left ear hearing loss had worsened.  The appellant has not contended that the Veteran's hearing loss worsened.  Therefore, there was no claim, formal or informal, pending at the time of the Veteran's death.  

Because a claim for an increased rating, formal or informal, was not received during the Veteran's lifetime, the appellant is not entitled to accrued benefits.  It must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  Thus, entitlement to a compensable rating for left ear hearing loss, for accrued benefits purposes, must be denied because there was no claim or informal claim pending at death.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).

D.  TDIU

A claim for a TDIU rating was denied by the RO in March 2000.  The Veteran submitted a notice of disagreement, and a statement of the case was furnished in January 2003.  The Veteran did not perfect the appeal with a substantive appeal, however, and that decision was final.  The Veteran did not file another formal TDIU claim during his lifetime.  

The Board finds that entitlement to a TDIU rating, for accrued purposes, is raised by the record, in connection with the accrued benefits claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The law provides that a TDIU may be granted where the schedular rating is less than 100 percent upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  To qualify for a TDIU rating on a schedular basis, the evidence must show that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the combined disability rating is at least 70 percent.  38 C.F.R. § 4.16(a).  

During his lifetime, the Veteran's combined service-connected disability rating did not meet the criteria for a TDIU rating on a schedular basis.  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As a result of the December 2007 rating decision granting a 70 percent rating for the service-connected psychiatric disorder, effective April 24, 2002, for accrued benefits purposes, the schedular requirements were met effective that date.  As a result of that decision, the combined rating for the Veteran's service-connected disabilities, consisting of left ear hearing loss, major depressive disorder, and post-operative left ankle sprain residuals, was 80 percent, effective April 24, 2002.  

Where the schedular criteria are met, consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  This is important in this case, because the Veteran's had significant nonservice-connected disabilities, such as a back disorder which caused considerable impairment during the last year of his life, due to an unusual number of strains and falls.  Nevertheless, the evidence still must show that the veteran is unemployable due solely to his service-connected disabilities.  

When seen in April 2002, the Veteran was unemployed, and his GAF score was 50.  The GAF (Global Assessment of Functioning) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  GAF scores between 41 and 50 reflect serious symptoms, or any serious impairment in social, occupational, or school functioning, such as inability to keep a job.  After that, outpatient treatment records dated in May 2002, April 2004, and August 2004 show the Veteran continued to be unemployed, and a GAF score of 50 was noted.  Often, the Veteran used a cane to ambulate, due to his service-connected ankle condition, and at times he appeared depressed or anxious.  Although there was no explicit opinion obtained, the evidence on file at the date of death, including the VA treatment records actually received after death, appears about evenly balanced as to whether the Veteran's service-connected disabilities precluded substantially gainful employment.  Under such circumstances, the appellant is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that service-connected disabilities precluded gainful employment from April 24, 2002. 

The Board observes that private medical records submitted in connection with the cause of death claim indicate that the Veteran was, in fact, not unemployable during this period.  At one point, he was noted to be working, and in March 2005, a physician noted that he appeared to be cleared for moderate duty labor at that time, including nursing training, and that he appeared to be capable of schooling and nursing work.  Nevertheless, these records were not on file at the time of the Veteran's death, and cannot be considered in the decision.  Based on the VA records alone, the evidence is in equipoise.  

In sum, given the foregoing, and despite the presence of significant nonservice-connected disabilities, the evidence of record at the time of death appears about evenly divided on the question of whether the Veteran's service-connected disabilities alone (to the exclusion of the adverse effects of nonservice-connected disabilities) prevented gainful employment.  Under such circumstances, the appellant is to be given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that service-connected disabilities, as granted in the September 2007 rating decision, precluded gainful employment.  The requirements for a TDIU rating for accrued benefits purposes are met, and such benefit is granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased evaluation for post-operative left ankle sprain, for accrued benefits purposes, is denied.

Entitlement to an increased rating for major depressive disorder, for accrued benefits purposes, is denied.

Entitlement to a compensable rating for left ear hearing loss, for accrued benefits purposes, is denied.

Entitlement to a TDIU rating is granted, effective April 24, 2002, for accrued benefits purposes.  


REMAND

Concerning the issue of service connection for the cause of the veteran's death, the Board first observes that the June 2005 notice letter was not sufficient.  Specifically, in this context, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007); see 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159.  In this case, the June 2005 notice letter simply stated that the evidence must show that the Veteran died while on active duty or that he died from a service-connected injury or disease.  Thus, sufficient notice must be provided. 

The Veteran died in March 2005, at the age of 34 years, due to accidental methadone overdose.  Other significant conditions contributing to death were atherosclerotic and hypertensive heart disease, diabetes mellitus, and hyperlipidemia.  Due to posthumous rating decisions granting accrued benefits, at the time of his death, service connection was in effect for a left ankle condition, major depressive disorder, and left ear hearing loss, for a combined rating of 80 percent, effective April 24, 2002.  

The Veteran's immediate cause of death was an accidental methadone overdose.  In November 2004, when being evaluated at a VA facility for low back pain, it was noted that he would be prescribed no more Lortab, as he had been prescribed 296 over the past 2 months.  He was subsequently diagnosed as having a pain medication addiction and a substance abuse disorder.  In March 2005, three days prior to his death, he was seen by a private doctor, S. Foutz, M.D.  He diagnosed the Veteran as having low back pain, morbid obesity, and left ankle open reduction internal fracture with apparent complete rehabilitation, and with current symmetric movements and measurements.  The physician switched the Veteran's medication to methadone, 10 mg, 3 to 5 times daily.  

On March 14, 2005, the Veteran was found nonresponsive, and pronounced dead after attempts to revive him failed.  In investigating his death, a VA nurse practitioner stated that the Veteran had been found to have been using numerous pharmacies and several doctors, even out of the area, and had received at least 26 different prescriptions for Vicodin in the last three months, totalling 1190 tablets.  He had also received a prescription for 90 methadone just three days prior to his death, which his wife said were nearly half gone.  The cause of death was found to be methadone overdose.  

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. § 3.301 (2011).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2011); see also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m) (2011).  VA's General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98. 
  
The death certificate, however, also reported other significant conditions contributing to death, namely, atherosclerotic and hypertensive heart disease, diabetes mellitus, and hyperlipidemia.  The appellant claims that these conditions were due to PTSD.  Although service connection was not in effect for PTSD during the Veteran's lifetime, service connection was in effect for major depressive disorder.  

Therefore, a medical opinion should be obtained.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a cause-of-death claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate such a claim.  The Federal Circuit Court added that there is no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since that provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a death claim.  Id.  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that in the context of a cause-of-death claim, VA must also consider that 38 U.S.C.A. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Thus, a medical opinion is indicated. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with adequate notice concerning the evidence needed to substantiate the claims for service connection for the cause of the veteran's death.  The notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

2.  The claims file should be referred for a VA medical opinion regarding the cause of the Veteran's death.  The examiner should review the claims file and offer an opinion on the following inquiries: 

a.  Is it at least as likely as not (i.e., 50 percent or greater probability) that the atherosclerosis, hypertensive heart disease, diabetes mellitus, and/or hyperlipidemia, which are listed as contributory causes of death on the death certificate, were of service onset? 

b.  Is it at least as likely as not (i.e., 50 percent or greater probability) that any service-connected disability, or any disability present in service played any role in his death; contributed substantially or materially to the cause of death and/or combined to cause death and/or aided or lent assistance to the production of death and/or was causally connected to his death; caused debilitating effects and general impairment of heath to an extent that it rendered him materially less capable of resisting the effects of his conditions which resulted in death; or was of such severity as to have a material influence in accelerating death in the event that such service-connected disability was progressive or debilitating? 

3.  Thereafter, adjudicate the claim of service connection for the cause of the Veteran's death, in light of all evidence of record.  If the claim is denied, furnish the appellant and her representative with a Supplemental Statement of the Case, and provide an opportunity for response, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


